NUMBER 13-22-00378-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


RYANT EDGEORGE CONNELLY,                                                      Appellant,

                                                v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                           MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Silva
                 Memorandum Opinion by Justice Longoria

       Appellant Ryant Edgeorge Connelly attempts to appeal a conviction for the third-

degree felony offense of aggravated perjury in trial court cause number 21FC-1636B in

the 117th District Court of Nueces County, Texas. See TEX. PENAL CODE ANN. § 37.03.

The trial court has certified that “this criminal case . . . is a plea bargain case . . . and

Defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). On August 18, 2022,
this Court notified appellant’s counsel of the trial court’s certification and ordered counsel

to: (1) review the record; (2) determine whether appellant has a right to appeal; and

(3) forward to this Court, by letter, counsel’s findings as to whether appellant has a right

to appeal, or, alternatively, advise this Court as to the existence of any amended

certification. On September 7, 2022, counsel filed a letter brief advising the Court that,

based on the record and applicable law, appellant does not have the right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

See id. R. 25.2(d), 37.1, 44.3, 44.4; Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App.

2005); Pena v. State, 323 S.W.3d 522, 525–27 (Tex. App.—Corpus Christi–Edinburg

2010, no pet.); Ernst v. State, 159 S.W.3d 668, 670 (Tex. App.—Corpus Christi–Edinburg

2005, no pet.). Accordingly, we dismiss this appeal for lack of jurisdiction.


                                                                 NORA L. LONGORIA
                                                                 Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
15th day of September, 2022.




                                              2